Memorandum.
The original application before us was to dismiss the rule to show cause for lack of prosecution. Upon the argument, leave was asked and granted upon terms to perfect the proceedings under the rule. These terms, it is urged, have not been complied with.
Whether the terms imposed have been complied with or not is immaterial because we have considered the matters raised under the rule to show cause and find no reason for setting aside the verdict.
The rule to show cause will therefore be discharged, with costs.